In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Durante, J.), dated October 20, 1999, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants established a prima facie case that the plaintiffs injuries were not serious through the affirmed reports of orthopedists, who, upon examining the plaintiff, found no objective evidence of any orthopedic disability (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The affirmation of the plaintiffs treating chiropractor, which was not notarized, and unsworn medical reports submitted by the plaintiff in opposition to the motion did not constitute competent evidence (see, Feintuch v Grella, 209 AD2d 377; Pagano v Kingsbury, 182 AD2d 268). Accordingly, the plaintiff failed to raise a triable issue of fact (see, CPLR 3212 [b]). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.